 



EXHIBIT 10.19
ROBBINS & MYERS, INC.
AWARD AGREEMENT
RESTRICTED SHARE AWARD TO                    
This AWARD AGREEMENT (the “Agreement”) is entered into as of the Award Date set
forth below between ROBBINS & MYERS, INC., an Ohio corporation (the “Company”),
and                      (“Employee”).
     A. The Company from time to time makes Restricted Share Awards to Employees
under the Company’s 2004 Incentive Stock Plan As Amended (the “Plan”), a copy of
which has been provided to Employee and is incorporated herein by this
reference;
     B. For the purpose of encouraging Employee to have a proprietary interest
in the Company through stock ownership, to continue in the service of the
Company and its Subsidiaries, and to render superior performance during the
period of employment, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of the Company has determined that Restricted Shares
should be awarded under the Plan to Employee; and
     C. Any capitalized term used herein that is not defined herein shall have
the meaning ascribed to it in the Plan.
NOW, THEREFORE, THE COMPANY AND EMPLOYEE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:
SECTION 1. RESTRICTED SHARE AWARD.
1.1 Grant of Restricted Shares
(a) The Company hereby grants to Employee on October 5, 2007 (the “Award Date”),
subject to the terms and conditions of the Plan and subject further to the terms
and conditions of this Agreement,                      (___) common shares of
the Company (the “Restricted Shares”) as a Restricted Share Award under the
Plan. If and when the restrictions set forth in Section 1.2 expire in accordance
with the terms of this Agreement without forfeiture of the Restricted Shares,
and upon satisfaction of all other applicable conditions with respect to the
Restricted Shares, such shares shall no longer be considered restricted for
purposes of this Agreement.
(b) As soon practicable after the Award Date (unless the Company has established
a “book entry” system for its common shares), the Company shall direct that a
stock certificate representing the Restricted Shares be registered in the name
of and issued to Employee. Such certificate shall be held in the custody of the
Company or its designee until such Restricted Shares are no longer considered
restricted.

 



--------------------------------------------------------------------------------



 



(c) By executing this Agreement, Employee irrevocably appoints the President,
each Vice President, and the Secretary of the Company, and each of them, as his
true and lawful attorney in fact, with power (i) to sign in Employee’s name and
on Employee’s behalf stock certificates and stock powers covering the Restricted
Shares and such other documents and instruments as the Committee deems necessary
or desirable to carry out the terms of this Agreement and (ii) to take such
other action as the Committee deems necessary or desirable to effectuate the
terms of this Agreement. This power, being coupled with an interest, is
irrevocable. Employee agrees to execute such other stock powers and documents as
may be reasonably requested from time to time by the Committee to effectuate the
terms of this Agreement.
(d) If the Restricted Shares are issued in “book entry” form rather than have a
stock certificate issued, the Company’s transfer agent shall note in its records
the Legend. If a stock certificate is issued for the Restricted Shares, the
certificate for the Restricted Shares shall bear the following legend (the
“Legend”):
“The ownership and transferability of this certificate and the common shares
represented hereby are subject to the terms and conditions (including
forfeiture) of the Robbins & Myers, Inc. 2004 Stock Incentive Plan As Amended
and an Award Agreement for Restricted Shares entered into between the registered
owner and Robbins & Myers, Inc. Copies of such Plan and Agreement are on file in
the executive offices of Robbins & Myers, Inc.”
In addition, transfer of the Restricted Shares shall be subject to such
stop-transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange or securities association upon which the
common shares are then listed, and any applicable federal or state securities
law, and the Company may cause a legend or legends to be placed on such
certificate or certificates to make appropriate reference to such restrictions.
(e) As soon as administratively practicable following the applicable Vesting
Date (as defined in Section 1.3), and upon the satisfaction of all other
applicable conditions with respect to the Restricted Shares, the Company shall
deliver or cause to be delivered to Employee a certificate or certificates for
the Restricted Shares which shall not bear the Legend or if no stock
certificates are then being issued because the Restricted Shares have been
issued in “book entry” form, have all restrictions removed from the Restricted
Shares.
1.2 Restrictions.
(a) Employee shall have all rights and privileges of a shareholder with respect
to the Restricted Shares, including the right to vote and receive dividends or
other distributions with respect to the Restricted Shares, except that the
following restrictions shall apply:
(i) Employee shall not be entitled to delivery of the certificate for the
Restricted Shares until the applicable Vesting Date and upon the satisfaction of
all other applicable conditions;
(ii) Restricted Shares may not be sold, transferred, assigned or subject any
encumbrance,

2



--------------------------------------------------------------------------------



 



pledge, or charge or disposed of for any reason until the applicable Vesting
Date;
(iii) All common shares distributed as a dividend or distribution, if any, with
respect to the Restricted Shares prior to the Vesting Date shall be delivered to
and held by the Company and subject to the same restrictions as the Restricted
Shares in respect of which the dividend or distribution was made; and
(iv) All unvested Restricted Shares shall be forfeited and returned to the
Company and all rights of Employee with respect to such shares shall terminate
in their entirety on the terms and conditions set forth in Section 1.4(c).
(b) Any attempt to dispose of unvested Restricted Shares or any interest in such
shares in a manner contrary to the restrictions set forth in this Agreement
shall be void and of no effect.
1.3 Vesting.
Subject to the provisions contained in Sections 1.4 and 1.5, the restrictions
set forth in Section 1.2 with respect to the Restricted Shares shall apply
during the restricted period and expire on the vesting date applicable to the
particular shares (the “Vesting Date”) and the restricted periods and applicable
Vesting Dates shall be as follows:
     (a) For one-third of the Restricted Shares awarded herein, the restricted
period shall begin on the Award Date and end on October 5, 2008, which is the
Vesting Date for such shares;
     (b) For one-third of the Restricted Shares awarded herein, the restricted
period shall begin on the Award Date and end on October 5, 2009, which is the
Vesting Date for such shares; and
     (c) For one-third of the Restricted Shares awarded herein, the restricted
period shall begin on the Award Date and end on October 5, 2010, which is the
Vesting Date for such shares.
1.4 Acceleration on Change of Control, Death or Disability; Forfeiture.
(a) In the event of a Change of Control of the Company, all unvested Restricted
Shares shall automatically become fully vested on the date when the Change of
Control is deemed to have occurred and such date shall be the Vesting Date for
Restricted Shares that vest on such date.
(b) In the event of Employee’s termination of employment on account of death or
disability, all unvested Restricted Shares shall automatically become fully
vested on the date of the Employee’s termination of employment for such reason
and such date shall be the Vesting Date for Restricted Shares that vest on such
date.
(c) If Employee’s employment with the Company terminates for any reason other
than death or disability, all unvested Restricted Shares shall be forfeited by
Employee as of the date of termination. In the event of any such forfeiture, all
such forfeited Restricted Shares shall become the property of the Company and
the certificate or certificates representing such Restricted

3



--------------------------------------------------------------------------------



 



Shares, if any, shall be returned immediately to the Company.
1.5 Committee’s Discretion.
Notwithstanding any provision of this Agreement to the contrary, the Committee
shall have discretion to waive any forfeiture of the Restricted Shares and any
other conditions set forth in this Agreement, but only to the extent any such
waiver of the forfeiture or condition is permitted by the terms of the Plan.
1.5 Payment of Applicable Taxes.
No Restricted Shares shall be delivered to Employee after vesting until any
taxes payable with respect to the vesting of the Restricted Shares have been
withheld by the Company or paid by Employee. Employee may use Common Shares to
pay the Company all or any part of the mandatory federal, state or local
withholding tax payments. Payment of applicable taxes may be made as follows:
(i) in cash, (ii) payment in Common Shares owned by Employee, including those
that have vested under the Plan, or (iii) by a combination of the methods
described above
SECTION 2. REPRESENTATIONS OF EMPLOYEE.
Employee hereby represents to the Company that Employee has read and understands
the provisions of this Agreement and the Plan, and Employee acknowledges that
Employee is relying solely on his or her own advisors with respect to the tax
consequences of this Restricted Share Award.
SECTION 3. NOTICES.
All notices or communications under this Agreement shall be in writing,
addressed as follows:

     
To the Company:
  Robbins & Myers, Inc.
5 Plum Street, Suite 260
Dayton, Ohio 45440
Attention: Vice President, Human Resources
 
   
To Employee:
  At the last residence address of Employee on file with the Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.
SECTION 4. PLAN CONTROLLING.
The Award is subject all of the terms conditions of the Plan. In the event of a
conflict between the Plan and this Agreement, the provisions of the Plan shall
control.

4



--------------------------------------------------------------------------------



 



SECTION 5. GOVERNING LAW.
This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio other than the conflict of
laws provisions of such laws.
SECTION 6. SEVERABILITY.
Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.
SECTION 7. STRICT CONSTRUCTION.
No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.
SECTION 8. DEFINITIONS.
(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined in Rule 13d-3 under said Act, has become the beneficial
owner of 20% or more of the outstanding Voting Shares or the date upon which the
Company first learns that a person or group has become the beneficial owner of
20% or more of the outstanding Voting Shares if a Schedule 13D is not filed;
(ii) the date of a change in the composition of the Board such that individuals
who were members of the Board on the date two years prior to such change (or who
were subsequently elected to fill a vacancy in the Board, or were subsequently
nominated for election by the Company’s shareholders, by the affirmative vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such two year period) no longer constitute a majority of the
Board; (iii) the date the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Shares of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Shares of the surviving entity) at
least 80% of the total voting power represented by the Voting Shares of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or (iv) the date shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company’s assets.
(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with

5



--------------------------------------------------------------------------------



 



reference to employment of Employee, Company includes any Subsidiary of the
Company.
(c) “Fair Market Value” means the closing price of a Common Share on the date
when the value of a Common Share is to be determined, as reported on the New
York Stock Exchange-Composite Transactions Tape; or, if no sale of Common Shares
is reported on such date, then the next preceding date on which a sale occurred;
or if the Common Shares are no longer listed on such exchange, the determination
of such value shall be made by the Committee in accordance with applicable
provisions of the Code and related regulations promulgated under the Code.
IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the Award Date.
ROBBINS & MYERS, INC.

         
By:
 
 
   
Name:
  Peter C. Wallace    
Title:
  President and Chief Executive Officer    

EMPLOYEE

         
Name:
       
 
 
 
   

6